•Mr. Justice Knauss
delivered the opinion of the Court.
The parties to this action are here in the same order they appeared in the trial court, where plaintiff in error was plaintiff, and defendants in error were defendants. Plaintiff’s complaint, filed November 5, 1956, was based on alleged “slander and libel, defamation of character and reputation” in which she sought $1,400,000 damages. Plaintiff appeared pro se in the trial court. Defendants in the action filed a motion to dismiss the complaint for failure to state a claim upon which relief could be granted. This motion has never been determined.
On December 11, 1956, plaintiff filed in the action a motion “for bond to keep the peace,” together with a motion to restrain defendants from disposing of or selling any of their property, “pending hearing and determination and judgment of plaintiff’s complaint.” These motions were denied on January 10, 1957, whereupon plaintiff sued out this writ of error to review the rulings of the trial court on these motions. On May 27, 1957, plaintiff filed a motion in this court for supersedeas with respect to these matters and for a “Writ of Prohibition and Stay of Execution Injunction” which motion was denied by this court.
The writ of error in this case being now before the court for attention, and it clearly appearing that no final judgment, to which a writ of error would lie, has been entered in the action by the trial court, the court on its own motion dismisses the writ of error. “Where it appears on review that there is no final judgment, as is here disclosed, the writ of error will be dismissed.” Burks v. Maudlin, 109 Colo. 281, 124 P. (2d) 601; Schoenwald v. Schoen, 132 Colo. 142, 286 P. (2d) 341.
Writ of error dismissed.
Mr. Chief Justice Moore, Mr. Justice Sutton and Mr. Justice Day concur.